DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the amendment received 20 June 2022.
Claims 10-20 are as originally presented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,946,745. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claims 1-3 of the instant application, claim 3 being dependent upon claim 2 which is dependent upon claim 1, thus incorporating all the features of claims 1 and 2, correspond across the column to the like lettered elements of claim 1 of patent 10,946,745 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table below.
It would be clear to one of ordinary skill in the art prior to the filing of the invention that all the elements of the application claim 3 are to be found in patent claim 1 as the application claim 3 fully encompasses patent claim 1. The difference between the application claim 3 and the patent claim 1 lies in the fact that the patent claim includes additional elements and is thus more specific.  Thus, the invention of claim 3 of the patent is in effect a “species” of the “generic" invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 3 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,946,745. Although the claims at issue are not identical, they are not patentably distinct from each other elements of claims 11-13 of the instant application, claim 13 being dependent upon claim 12 which is dependent upon claim 11, thus incorporating all the features of claims 11 and 12, and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table below.
It would be clear to one of ordinary skill in the art prior to the filing of the invention that all the elements of the application claim 13 are to be found in patent claim 13 as the application claim 13 fully encompasses patent claim 10. The difference between the application claim 13 and the patent claim 10 lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 10 of the patent is in effect a “species” of the “generic" invention of the application claim 13.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 13 is anticipated by claim 10 of the patent, it is not patentably distinct from claim 10 of the patent.

Application 17/201,136
Patent 10,946,745 - Application 16/107,664
1. A method, comprising: 

(a) receiving a first subset of a set of graphical assets, wherein: 

(b) the set of graphical assets includes graphical assets for a range between a minimum position value and a maximum position value; and the first subset has a first granularity; 

(c) after the receiving of the first subset, receiving a second subset of the set of graphical assets, wherein the second subset has a second granularity that is greater than the first granularity; 

(d) concurrent with the receiving of the second subset, displaying the first subset of the set of graphical assets for a first portion of the range; and 

(e) after the receiving of the second subset, displaying the second subset of the set of graphical assets for a second portion of the range.

2. The method of claim 1 further comprising

(f) performing a graphical se of the range that includes the displaying of the first subset of the set of graphical assets for the first portion of the range and the 

(g) displaying of the second subset of the set of graphical assets for the second portion of the range.

3. The method of claim 2 further 

(h) wherein the performing of the graphical sweep includes sequentially displaying assets of set of graphical assets ranging from the minimum position value to the maximum position value and back to the minimum position value.
1. A method, comprising: 

(a) displaying a static asset as background for displaying a set of dynamic assets that represent position indicators associated with position values on the static asset, 

wherein the set of dynamic assets includes: 

(b) a first subset of dynamic assets that represents a first set of position values between a minimum position value and a maximum position value that have a first granularity; and 

(c) a second subset of dynamic assets that represents a second set of position values between the minimum position value and the maximum position value that have a second granularity that is greater than the first granularity; 

(d) sequentially retrieving, from a memory, the first subset of dynamic assets and the second subset of dynamic assets based on the second granularity being greater than the first granularity; and 

(f) performing a full sweep, prior to retrieving the second subset of dynamic assets, 

(g) by sequentially displaying assets of the set of dynamic assets having respective position values from the minimum position value to the maximum position value such that, 

(h) based on the retrieving of the second subset of dynamic assets being incomplete, for a position value in the second subset of dynamic assets and not in the first subset of dynamic assets, display of an asset corresponding to the position value is omitted.
11. A device comprising: 

(c) a processing resource; 

(a) a non-transitory computer readable medium coupled to the processing resource and storing instructions that, when executed, cause the processing resource to: 

(a) retrieve a first subset of a set of graphical assets, wherein: the set of graphical assets includes graphical assets each associated with a position value within a range; and 

(b) the first subset includes graphical assets associated with a first set of position values; thereafter, retrieve a second subset of the set of graphical assets, wherein the second subset includes graphical assets associated with a second set of position values that are interspersed with the first set of position values; 

(c) concurrent with the retrieval of the second subset, cause the first subset to be displayed for a first portion of the range; and 

(f) after the retrieval of the second subset, cause the second subset to be displayed for a second portion of the range.

12. The device of claim 11, wherein the non-transitory computer readable medium stores further instructions to 

(h) perform a graphical sweep of the range from a first bound of the range to a second bound of the range that includes the display of the first subset for the first portion of the range and the display of the second subset for the second portion of the range.

13. The device of claim 12, wherein the instructions to perform the graphical sweep are configured to 

(g) sweep the range from the first bound to the second bound and back to the first bound.
10. An apparatus, comprising: 

(a) a memory configured to store a static asset and a set of dynamic assets that includes: 

(b) a first subset of dynamic assets representing a first set of position values between a maximum position value and a minimum value that have a first granularity; and a second subset of dynamic assets representing a second set of position values between the maximum position value and the minimum value that have a second granularity that is greater than the first granularity and a 

(c) processor configured to execute computer executable components, the computer executable components comprising: a display component configured to 

(d) display the static asset as background for displaying the set of dynamic assets; a 

(f) retrieval component configured to sequentially retrieve the first subset of dynamic assets followed by the second subset of dynamic assets based on the second granularity being greater than the first granularity and 

(g) a sweep component configured to perform a full sweep, prior to retrieving of all of the set of dynamic assets, by sequentially displaying assets of the set of dynamic assets from the minimum position value to the maximum position value, and back from the maximum position value to the minimum position value of the static asset such that, 

(h) when a first position value is in the second set of position values and not in the first set of position values and the retrieving of the second subset of dynamic assets is incomplete, a dynamic asset in the second subset of dynamic assets that corresponds to the first position value is not displayed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tidwell (U. S. Patent Application Publication 2008/0195242, already of record, hereafter ‘242) and in view of Dannenberg (U. S. Patent 5,822,335, already of record, hereafter ‘335).

Regarding claim 1, Tidwell teaches a method (‘242; Abstract; ¶ 0005; a method for configuring the appearance of one or more gauges of a digital gauge panel display), comprising: receiving a first subset of a set of graphical assets (‘242; figs. 4 and 5; ¶ 0032-0036; ¶ 0041; fixed group of previously stored images; obtaining an image related to particular graphical assets with characteristics - (e.g., indicator center and max/min deflection angles), units, major/minor divisions (including the number of minor divisions between each major division), scale, etc. - that each element as defined would be a single file that may be individually retrieved as the gauge cluster is initialized; each file retrieval parsed for display where characteristics such as gauge size, border, background, divisions, indicator orientation (e.g., indicator center and max/min deflection angles), units, major/minor divisions (including the number of minor divisions between each major division), scale, etc. Any of the characteristics could include an option for obtaining an image related to the particular characteristic – receive the first subset of a set of graphical assets), wherein: the set of graphical assets includes graphical assets for a range between a minimum position value and a maximum position value (‘242; figs. 4 and 5; ¶ 0032-0036; ¶ 0041; fixed group of previously stored images; (e.g., indicator center and max/min deflection angles), units, major/minor divisions, divisions between each major division, scale, etc.); and the first subset has a first granularity (‘242; figs. 4 and 5; ¶ 0032-0036; ¶ 0041; major/minor divisions - first subset has a first granularity – select major divisions); after the receiving of the first subset (‘242; figs. 4 and 5; ¶ 0032-0036; ¶ 0041; fixed group of previously stored images; obtaining an image related to particular graphical assets with characteristics - (e.g., indicator center and max/min deflection angles), units, major/minor divisions (including the number of minor divisions between each major division), scale, etc. - that each element as defined would be a single file that may be individually retrieved as the gauge cluster is initialized; each file retrieval parsed for display where characteristics such as gauge size, border, background, divisions, indicator orientation (e.g., indicator center and max/min deflection angles), units, major/minor divisions (including the number of minor divisions between each major division), scale, etc. Any of the characteristics could include an option for obtaining an image related to the particular characteristic – received the first subset of a set of graphical assets), receiving a second subset of the set of graphical assets (‘242; figs. 4 and 5; ¶ 0032-0036; ¶ 0041; fixed group of previously stored images; obtaining an image related to particular graphical assets with characteristics - (e.g., indicator center and max/min deflection angles), units, major/minor divisions (including the number of minor divisions between each major division), scale, etc. - that each element as defined would be a single file that may be individually retrieved as the gauge cluster is initialized; each file retrieval parsed for display where characteristics such as gauge size, border, background, divisions, indicator orientation (e.g., indicator center and max/min deflection angles), units, major/minor divisions (including the number of minor divisions between each major division), scale, etc. Any of the characteristics could include an option for obtaining an image related to the particular characteristic – receive the second subset of a set of graphical assets), wherein the second subset has a second granularity that is greater than the first granularity (‘242; figs. 4 and 5; ¶ 0032-0036; ¶ 0041; fixed group of previously stored images; (e.g., indicator center and max/min deflection angles), units, major/minor divisions, divisions between each major division, scale, etc.); and the first subset has a first granularity (‘242; figs. 4 and 5; ¶ 0032-0036; ¶ 0041; major/minor divisions - second subset has a second granularity – select minor divisions); concurrent with the receiving of the second subset (‘242; figs. 4 and 5; ¶ 0032-0036; ¶ 0041; fixed group of previously stored images; obtaining an image related to particular graphical assets with characteristics - (e.g., indicator center and max/min deflection angles), units, major/minor divisions (including the number of minor divisions between each major division), scale, etc. - that each element as defined would be a single file that may be individually retrieved as the gauge cluster is initialized; each file retrieval parsed for display where characteristics such as gauge size, border, background, divisions, indicator orientation (e.g., indicator center and max/min deflection angles), units, major/minor divisions (including the number of minor divisions between each major division), scale, etc. Any of the characteristics could include an option for obtaining an image related to the particular characteristic – received the first subset of a set of graphical assets), but does not explicitly teach displaying the first subset of the set of graphical assets for a first portion of the range; and after the receiving of the second subset, displaying the second subset of the set of graphical assets for a second portion of the range.
Dannenberg, working in the same field of endeavor, however, teaches an electronic instrument cluster where a microprocessor digital electronics engages in performing a full sweep (‘335; Abstract), prior to retrieving of all of the dynamic assets (controlled by the sequencing attributed to Tidwell above), displaying the first subset of the set of graphical assets for a first portion of the range (‘335; figs. 2A and 2B; col. 5, ln. 12-47), and back from the maximum position value to the minimum position value of the static asset (‘335; figs. 2A and 2B; col. 5, ln. 12-47), displaying the second subset of the set of graphical assets for a second portion of the range (‘335; figs. 2A and 2B; col. 5, ln. 12 through col. 7, ln. 3) for the benefit of signaling to the user, the results of specific self-test sequences in keeping with the user expected operation that evolved from legacy analog cluster systems.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the self-test and signaling sequences for an electronic instrument cluster as taught by Dannenberg with the fully configurable and programmable instrument cluster display as taught by Tidwell for the benefit of signaling to the user, the results of specific self-test sequences in keeping with the user expected operation that evolved from legacy analog cluster systems.

Regarding 2, Tidwell and Dannenberg teach the method of claim 1 and further teach the method as further comprising performing a graphical sweep of the range that includes the displaying of the first subset of the set of graphical assets for the first portion of the range (‘335; figs. 2A and 2B; col. 5, ln. 12-47) and the displaying of the second subset of the set of graphical assets for the second portion of the range (‘335; Abstract; figs. 2A and 2B; col. 5, ln. 12-47).

Regarding claim 3, Tidwell and Dannenberg teach the method of claim 2 and further teach wherein the performing of the graphical sweep includes sequentially displaying assets of set of graphical assets ranging from the minimum position value to the maximum position value and back to the minimum position value (‘335; Abstract; figs. 2A and 2B; col. 5, ln. 12-47).

Regarding claim 4, Tidwell and Dannenberg teach the method of claim 2 further comprising, after the performing of the graphical sweep: receiving a sensor value associated with a first position value within the range (‘242; Abstract; display a measured operational parameter on the gauge body); and displaying a first graphical asset of the set of graphical assets associated with the first position value based on the sensor value (‘242; Abstract; display a measured operational parameter on the gauge body).

Regarding claim 5, Tidwell and Dannenberg teach the method of claim 4 and further teach wherein the displaying of the first graphical asset associated with the first position value based on the sensor value is performed prior to receiving an entirety of the set of graphical assets (‘335; figs. 2A and 2B; col. 5, ln. 12 through col. 7, ln. 3).

Regarding claim 6, Tidwell and Dannenberg teach the method of claim 1 and further teach wherein: the displaying of the first subset (‘335; figs. 2A and 2B; col. 5, ln. 12-47) sequentially displays assets of the first subset starting at the minimum position value and ending at an intermediate position value (‘242; fig. 5) (‘335; figs. 2A and 2B; col. 5, ln. 12-47); and the displaying of the second subset sequentially displays assets of the second subset starting at the intermediate position value (‘242; fig. 5) (‘335; figs. 2A and 2B; col. 5, ln. 12 through col. 7, ln. 3).

Regarding claim 7, Tidwell and Dannenberg teach the method of claim 1 and further teach wherein the displaying of the first subset for the first portion of the range is begun at completion of the receiving of the first subset (‘335; figs. 2A and 2B; col. 5, ln. 12 through col. 7, ln. 3).

Regarding claim 8, Tidwell and Dannenberg teach the method of claim 1 and further teach the method as further comprising: receiving a static graphical asset (‘242; figs. 4 and 5, element 46, gauge skin; ¶ 0030-0032; gauge skin or layer defines the static portions of circle gauge 52); and displaying the static graphical asset during the displaying of the first subset and the displaying of the second subset (‘242; figs. 4 and 5, element 46, gauge skin; ¶ 0030-0032; gauge skin or layer defines the static portions of circle gauge 52).

Regarding claim 9, Tidwell and Dannenberg teach the method of claim 8 and further teach wherein: the set of graphical assets represent a dial indicator of a gauge (‘242; figs. 4 and 5, element 46, gauge skin; ¶ 0030-0032; gauge skin or layer defines the static portions of circle gauge 52); and the static graphical asset represents a background of the gauge (‘242; figs. 4 and 5, element 46, gauge skin; ¶ 0030-0032; gauge skin or layer defines the static portions of circle gauge 52 and the static graphical asset represents a background of the gauge).

Regarding claim 10, Tidwell and Dannenberg teach the method of claim 1 and further teach wherein: the receiving of the first subset of the set of graphical assets includes decompressing the first subset (‘242; ¶ 0008; ¶ 0053-0056; ¶ 0060-0061; gauge driver generates the display decoding the compressed file before display is inherent in the process); and the receiving of the second subset of the set of graphical assets includes decompressing the second subset (‘242; ¶ 0008; ¶ 0053-0056; ¶ 0060-0061; gauge driver generates the display decoding the compressed file before display is inherent in the process).

Regarding claim 11, Tidwell teaches a device (‘242; figs. 1 and 2; ¶ 0018) comprising: a processing resource (‘242; fig. 2, element 26, processing element; ¶ 0023); a non-transitory computer readable medium (‘242; fig. 2, element 33, memory device; ¶ 0023) coupled to the processing resource (‘242; fig. 2, element 26, processing element; ¶ 0023) and storing instructions that (‘242; ¶ 0023), when executed, cause the processing resource (‘242; fig. 2, element 26, processing element; ¶ 0023) to: retrieve a first subset of a set of graphical assets (‘242; figs. 4 and 5; ¶ 0032-0036; ¶ 0041; fixed group of previously stored images; obtaining an image related to particular graphical assets with characteristics - (e.g., indicator center and max/min deflection angles), units, major/minor divisions (including the number of minor divisions between each major division), scale, etc. - that each element as defined would be a single file that may be individually retrieved as the gauge cluster is initialized; each file retrieval parsed for display where characteristics such as gauge size, border, background, divisions, indicator orientation (e.g., indicator center and max/min deflection angles), units, major/minor divisions (including the number of minor divisions between each major division), scale, etc. Any of the characteristics could include an option for obtaining an image related to the particular characteristic – receive the first subset of a set of graphical assets), wherein: the set of graphical assets includes graphical assets each associated with a position value within a range (‘242; figs. 4 and 5; ¶ 0032-0036; ¶ 0041; fixed group of previously stored images; (e.g., indicator center and max/min deflection angles), units, major/minor divisions, divisions between each major division, scale, etc.- the set of graphical assets includes graphical assets each associated with a position value within a range); and the first subset includes graphical assets associated with a first set of position values (‘242; figs. 4 and 5; ¶ 0032-0036; ¶ 0041; major/minor divisions - first subset has a first granularity – select major divisions - first subset includes graphical assets associated with a first set of position values); thereafter, retrieve a second subset of the set of graphical assets (‘242; figs. 4 and 5; ¶ 0032-0036; ¶ 0041; fixed group of previously stored images; obtaining an image related to particular graphical assets with characteristics - (e.g., indicator center and max/min deflection angles), units, major/minor divisions (including the number of minor divisions between each major division), scale, etc. - that each element as defined would be a single file that may be individually retrieved as the gauge cluster is initialized; each file retrieval parsed for display where characteristics such as gauge size, border, background, divisions, indicator orientation (e.g., indicator center and max/min deflection angles), units, major/minor divisions (including the number of minor divisions between each major division), scale, etc. Any of the characteristics could include an option for obtaining an image related to the particular characteristic – receive the second subset of a set of graphical assets), wherein the second subset includes graphical assets associated with a second set of position values that are interspersed with the first set of position values (‘242; figs. 4 and 5; ¶ 0032-0036; ¶ 0041; fixed group of previously stored images; (e.g., indicator center and max/min deflection angles), units, major/minor divisions, divisions between each major division, scale, etc.); and the first subset has a first granularity (‘242; figs. 4 and 5; ¶ 0032-0036; ¶ 0041; major/minor divisions - first subset has a first granularity – select major divisions); concurrent with the retrieval of the second subset (‘242; figs. 4 and 5; ¶ 0032-0036; ¶ 0041; fixed group of previously stored images; obtaining an image related to particular graphical assets with characteristics - (e.g., indicator center and max/min deflection angles), units, major/minor divisions (including the number of minor divisions between each major division), scale, etc. - that each element as defined would be a single file that may be individually retrieved as the gauge cluster is initialized; each file retrieval parsed for display where characteristics such as gauge size, border, background, divisions, indicator orientation (e.g., indicator center and max/min deflection angles), units, major/minor divisions (including the number of minor divisions between each major division), scale, etc. Any of the characteristics could include an option for obtaining an image related to the particular characteristic – received the first subset of a set of graphical assets and performing the retrieval of the second subset), but does not explicitly teach to cause the first subset to be displayed for a first portion of the range; and after the retrieval of the second subset, cause the second subset to be displayed for a second portion of the range.
Dannenberg, working in the same field of endeavor, however, teaches an electronic instrument cluster where a microprocessor digital electronics engages in causing the first subset to be displayed for a first portion of the range (‘335; figs. 2A and 2B; col. 5, ln. 12-47), and back from the maximum position value to the minimum position value of the static asset (‘335; figs. 2A and 2B; col. 5, ln. 12-47), and after the retrieval of the second subset, cause the second subset to be displayed for a second portion of the range (‘335; figs. 2A and 2B; col. 5, ln. 12 through col. 7, ln. 3) for the benefit of signaling to the user, the results of specific instrument cluster initialization.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the self-test and signaling sequences for an electronic instrument cluster as taught by Dannenberg with the fully configurable and programmable instrument cluster display as taught by Tidwell for the benefit of signaling to the user, the results of specific instrument cluster initialization.

Regarding claim 12, Tidwell and Dannenberg teach the device of claim 11 and further teach wherein the non-transitory computer readable medium stores further instructions to perform a graphical sweep of the range from a first bound of the range to a second bound of the range that includes the display of the first subset for the first portion of the range and the display of the second subset for the second portion of the range (‘335; Abstract; figs. 2A and 2B; col. 5, ln. 12-47).

Regarding claim 13, Tidwell and Dannenberg teach the device of claim 12 and further teach wherein the instructions to perform the graphical sweep are configured to sweep the range from the first bound to the second bound and back to the first bound (‘335; Abstract; figs. 2A and 2B; col. 5, ln. 12-47).

Regarding claim 14, Tidwell and Dannenberg teach the device of claim 12 and further teach wherein the non-transitory computer readable medium stores further instructions to: receive a sensor value associated with a first position value (‘242; Abstract; receiving a sensor value and display a measured operational parameter on the gauge body); and cause a first graphical asset of the set of graphical assets associated with the first position value to be displayed based on the sensor value (‘242; Abstract; receiving a sensor value and display a measured operational parameter on the gauge body).

Regarding claim 15, Tidwell and Dannenberg teach the device of claim 14 and further teach wherein the instructions to cause the first graphical asset to be displayed are configured such that the first graphical asset is displayed prior to receiving an entirety of the set of graphical assets (‘335; figs. 2A and 2B; col. 5, ln. 12 through col. 7, ln. 3).

Regarding claim 16, Tidwell and Dannenberg teach the device of claim 11 and further teach wherein: the instructions to cause the first subset to be displayed are such that assets of the first subset are sequentially displayed starting at a first bound of the range and ending at an intermediate position value (‘242; fig. 5) (‘335; figs. 2A and 2B; col. 5, ln. 12-47); and the instructions to cause the second subset to be displayed are such that assets of the second subset are sequentially displayed starting at the intermediate position value (‘242; fig. 5) (‘335; figs. 2A and 2B; col. 5, ln. 12 through col. 7, ln. 3).

Regarding claim 17, Tidwell and Dannenberg teach the device of claim 11 and further teach wherein the instructions to cause the first subset to be displayed for the first portion of the range are such that the display is begun at completion of the retrieval of the first subset (‘335; figs. 2A and 2B; col. 5, ln. 12 through col. 7, ln. 3).

Regarding claim 18, Tidwell and Dannenberg teach the device of claim 11 and further teach wherein the non-transitory computer readable medium stores further instructions to: retrieve a static graphical asset (‘242; figs. 4 and 5, element 46, gauge skin; ¶ 0030-0032; gauge skin or layer defines the static portions of circle gauge 52); and cause the static graphical asset to be displayed concurrent with the first subset and the second subset (‘242; figs. 4 and 5, element 46, gauge skin; ¶ 0030-0032; gauge skin or layer defines the static portions of circle gauge 52).

Regarding claim 19, Tidwell and Dannenberg teach the device of claim 18 and further teach wherein: the set of graphical assets represent a dial indicator of a gauge (‘242; figs. 4 and 5, element 46, gauge skin; ¶ 0030-0032; gauge skin or layer defines the static portions of circle gauge 52); and the static graphical asset represents a background of the gauge (‘242; figs. 4 and 5, element 46, gauge skin; ¶ 0030-0032; gauge skin or layer defines the static portions of circle gauge 52 and the static graphical asset represents a background of the gauge).

Regarding claim 20, Tidwell and Dannenberg teach the device of claim 11 and further teach wherein: the instructions to retrieve the first subset of the set of graphical assets includes instructions to decompress the first subset (‘242; ¶ 0008; ¶ 0053-0056; ¶ 0060-0061; gauge driver generates the display decoding the compressed file before display is inherent in the process); and the instructions to retrieve the second subset of the set of graphical assets includes instructions to decompress the second subset (‘242; ¶ 0008; ¶ 0053-0056; ¶ 0060-0061; gauge driver generates the display decoding the compressed file before display is inherent in the process).

Response to Arguments
Applicant’s arguments filed 20 June 2022 with respect to claims 1-20 have been considered but are not persuasive because they do not reflect the current citations used from the current prior art to formulate the rejection presented above where additional material has been added to clarify the Examiner’s position and the double patenting rejection has been corrected.

The Examiner respectfully requests that Applicant look to the Office Action provided above wherein the double patenting rejection has been modified and corrected and additional material has been incorporated into the independent claims to further clarify the Examiner’s position.

Claims 1 and 11 are rejected as shown in the claim rejection section above and are argued as shown immediately above.

Dependent claims 2-10 and 12-20 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection section above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571)270-1883.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613